ICJ_054_ICAOCouncil_IND_PAK_1972-08-18_JUD_01_ME_08_EN.txt. 157

DISSENTING OPINION OF JUDGE MOROZOV

I voted in favour of paragraph | of the operative part of the Judgment
in which the Court “finds that it has jurisdiction to entertain India’s
appeal”. I voted against paragraph 2 of the Judgment in which the Court
“holds the Council of the International Civil Aviation Organization to
be competent to entertain the Application and Complaint laid before it
by the Government of Pakistan on 3 March 1971; and in consequence,
rejects the appeal made to the Court by the Government of India against
the decision of the Council assuming jurisdiction in those respects’.

My reasons are the following:

I consider that the Judgment now delivered by the International
Court of Justice, acting for the first time in its history as a court of
appeal, creates a misleading and regrettable precedent for the future
activity of the Court in this field.

The Judgment ignores the violations of the Convention on Inter-
national Civil Aviation of 7 December 1944, the International Air Services
Transit Agreement of the same date, the Rules for the Settlement of
Differences and the Rules of the ICAO Council which were committed
by the Council in the process of deliberation on the question of its
jurisdiction in the case Pakistan v. India.

Taking into account also that this was the first time in its history
that the ICAO Council was called upon to consider the question of its
jurisdiction, thus to ignore these violations could create a misleading
and regrettable precedent for the future activity of the Council when it
acts as a judicial body for the peaceful settlement of disputes between
the member States of ICAO.

At the meeting of 29 July 1971, the ICAO Council completed its
deliberations on the question of its jurisdiction by taking a vote in an
improper way on certain questions put before it by its President, but
as will be shown below, no draft decision was, as a matter of fact, the
subject of this voting. Consequently, the ICAO Council never delivered any
written decision on the matter which could make manifest the basis of and
reasons for the statement which was made by its President at the meeting
of the Council on 29 July 1971 to the effect that it was competent to
consider the Application and Complaint.

In these circumstances, the only possible course for the Court was
to send the case back to the ICAO Council for a new consideration and
settlement of the question of its jurisdiction on the basis of, and in con-
formity with, the provisions of the Chicago Convention, the Transit Agree-

1t5
158 ICAO COUNCIL (DISS. OP. MOROZOV)

ment, and its own Rules for the Settlement of Differences, as well as the
Rules of Procedure of the Council.

Instead of adopting that course of action and despite the absence of
any arguments and reasons of the ICAO Council which could provide a
court of appeal with the material necessary for the implementation of
its rights of supervision, the Court, by delivering its present Judgment,
has in effect acted as if it was the ICAO Council itself, and touched on a
number of problems related to the merits which were closely connected
with the question of jurisdiction of the Council.

It is necessary to emphasize that some of these problems were, to a
certain extent, related to settlement of the question of the jurisdiction of
the ICAO, but the point is that they should be considered from the very
beginning, and in the first instance by the ICAO Council itself. It is not for
a court of appeal to substitute its own activity for the proper activity of
the lower court.

There is also a lack of consistency in the Court's approach to its
role as a court of appeal. In paragraphs 44 and 45, reference is made to
India’s contention that the Council’s decision assuming jurisdiction was
vitiated by various procedural irregularities, and should therefore be
declared null and void. But the Court mentions the matter only to
declare that it “does not deem it necessary or even appropriate to go
into” it. Yet in the same breath, the Court reaches the conclusion that
“the alleged irregularities do not prejudice in any fundamental way the
requirements of a just procedure” (emphasis added). This conclusion
was reached without any attempt to carry out a point-by-point examina-
tion of the Indian arguments on the matter, and without even enumerating
the irregularities complained of. The Court was obliged to do this
because it was faced with the fact that the quantitative accumulation of
the irregularities had a qualitative effect and as a consequence of this
distorted all the Council’s deliberations on the question of its com-
petence.

The statement in the Judgment that “The Court’s task in the present
proceedings is to give a ruling as to whether the Council has jurisdiction
in the case. This is an objective question of law, the answer to which
cannot depend on what occurred before the Council”, adds nothing to
the Court’s previous arguments. It is, from my point of view, not a
correct legal analysis of the role of a court of appeal, but only new
evidence of attempts by the higher court to substitute its own activity
for the proper activity of the lower court.

There follows the statement that “Since the Court holds that the
Council did and does have jurisdiction, then if there were in fact procedural
irregularities, the position would be that the Coyncil would have reached
the right conclusion in the wrong way. Nevertheless it would have
reached the right conclusion.” (Emphasis added.)

The first part of this statement ts evidence that the Judgment as a
matter of fact could not deny the existence of some “irregularities”, but

116
159 ICAO COUNCIL (DISS. OP. MOROZOV)

ignored them, on the basis of the wrong assumption that the activity of
the Court itself could replace the proper activity of the Council. So
ultimately the only ground advanced in the Judgment to justify refraining
from going into details of the irregularities is this same incorrect as-
sumption, which begs the whole question. The latter part of this state-
ment, to the effect that “the position would be that the Council would
have reached the right conclusion in the wrong way” but that ‘‘never-
theless it would have reached the right conclusion’, to my mind goes
too near saying that “the end justifies the means” to be a proper legal
argument for a court to use. The case is that the right judicial decision
can never be reached by the wrong way. It is not possible to make such
a distinction between the conclusion reached, and the way in which it is
reached and the form in which it is embodied; as I have already stated,
no valid decision of the Council, against which appeal lies to this Court,
ever came into existence.

To my regret the practical effect of the passage I have quoted could
be to encourage the ICAO Council to repeat all the improper methods
of deliberation on the question of its competence, which India has
rightly criticized, and thereby weaken the guarantees afforded to member
States by Article 84 of the Chicago Convention, the Rules for the Settle-
ment of Differences, and the Council's Rules of Procedure.

It is not necessary to add that the final sentence in paragraph 45 of the
Judgment, which reads: “If, on the other hand, the Court had held that
there was and is no jurisdiction, then, even in the absence of any irregu-
larities, the Council’s decision to assume it would have stood reversed”’,
also adds nothing to the Court’s previous arguments, because, in fact,
it is based on the same incorrect assumption that the court of appeal
but not the lower court should settle the matter first, and should adopt
a written decision with the relevant reasoning.

I should say that to my regret the approach which was adopted in the
Judgment might be understood by the ICAO Council as involving some
pre-judgment of matters to be decided in the future by the Council.

There is no need to describe in detail what happened at the meeting
of the ICAO Council held on 29 July 1971. It will be enough to mention
the most important infringements of the relevant instruments which were
committed by the Council in the course of the deliberations on the
question of its jurisdiction.

In this connection it is necessary to recall some of the provisions of the
Chicago Convention of 1944 and its Annexes, as well as the Rules of
Procedure of the Council.

Article 51 of the Chicago Convention, which describes the rights of
the President of the Council, does not include the right to present his
own draft of a decision for voting in the Council.

The right to present a draft decision belongs to the members of the

117
160 ICAO COUNCIL (DISS. OP. MOROZOV)

Council and to them alone. This is confirmed by Rules 41 and 46 of the
ICAO Rules of Procedure:

“Any Member of the Council may introduce a motion or amend-
ment thereto, subject to the following rules:

1. ...no motion or amendment shall be discussed unless it has
been seconded...” (para. 1, Rule 41);

‘“,..no motion or amendment shall be voted on, unless it has been
seconded” (Rule 46).

There is no trace in the records of the meeting of the Council on 29
July 1971 of any draft of the decision on the question of its jurisdiction
having been presented by any member of the Council. It was the Presi-
dent of the Council who, contrary to the provisions of Articles 41 and
46, devised and formulated orally the motions which were subsequently
put to the vote at that meeting.

All the motions were presented in negative form, namely:

“(i) The Council has no jurisdiction to consider the disagreement
in Pakistan’s Application in so far as concerns the Convention
on International Civil Aviation.

(ii) The Council has no jurisdiction to consider the disagreement
in Pakistan’s Application in so far as concerns the International
Air Services Transit Agreement.

SS ns es +

(iv) The Council has no jurisdiction to consider the complaint of
Pakistan” (Minutes, subjects discussed and action taken, para.
2).

It should be observed that the procedure of voting laid down by the
President of the Council was so distorted that “those who agree that the
Council has no jurisdiction have to say ‘Yes’, those who consider that the
Councilhas jurisdiction have to say‘No’” (Memorial of India, Minutes of the
meeting of the Council, 29 July 1971, Annex E, (e), Discussion, para. 87).

It is clear that this curious procedure could operate so as to impede
the proper application of the provision of the Chicago Convention as to
the statutory majority required for a decision to be adopted by the Coun-
cil.

Again, at the time of the voting on case No. 2 (paras. 135-139 of the
Minutes of the Meeting of the Council on 29 July 1971) the President
said, “J will ask those who think that the Council has no jurisdiction to
consider Pakistan’s Complaint to so indicate by saying ‘Yes’ and those
who disagree with that to say ‘No’, as in the vote we took before”.

The statutory majority for adoption of every decision of the Council
was of course 14 votes (Art. 52 of the Chicago Convention). At the meeting

118
161 ICAO COUNCIL (DISS. OP. MOROZOV)

on 29 July 1971, the President announced in respect of case No. 2 that,
“There was one vote in favour, /3 votes against, and 3 abstentions”.
(Minutes, para. 137, emphasis added.)

The President went on to announce: “... of course, the contention that
the Council has no jurisdiction has not passed and therefore we are
where we were, in other words, we shall continue considering that the
Council has jurisdiction...”

It should be emphasized that the President of the Council also stated
that the procedure adopted “applies to this case and would apply of course
to the substance of the case in the future” (ibid., para. 66).

It should be recalled that the protest of the representative of India
against this procedure was rejected by the President, on the ground that
“,..the Council so far had been proceeding on the assumption that it
did have jurisdiction; India had challenged its jurisdiction; the Council
accordingly had now decided on the challenge . . .”. Some representatives
supported the President’s formulation, maintaining that the purpose of
the vote was to determine whether the challenge was upheld, not whether
the Council had jurisdiction (emphasis added), (Minutes of the Meeting
of the Council, 29 July 1971, Subjects discussed and action taken, para.
2.)

The arguments employed by the President in his attempt to justify this
procedure, namely that an “objection” against jurisdiction for the pur-
pose of the settlement of that question should be considered as a ‘‘chal-
lenge” is unacceptable and his assertion that the Council had acted be-
fore on the assumption that it had jurisdiction is unsupported by the
record.

Logically this statement should mean that the decision on the “‘as-
sumption” referred to had been taken at some earlier date. But in the
records of the Council there is no trace of anything to show that such
an “assumption” was adopted at any time by a decision of the Council.

Reference was made to the fact that on 8 April 1971, the Council had
taken a decision fixing a time-limit for the presentation of the Counter-
Memorial of India (Minutes, para. 67). But this cannot be considered
as an affirmation by the Council of its jurisdiction, because it is a routine
procedural act which could not be considered by a judicial body as an
action amounting to a preliminary decision in favour of jurisdiction.
The Rules for the Settlement of Differences provide special proceedings
for consideration of questions of jurisdiction. Article 5 of those Rules
provides that:

“(1) If the respondent questions the jurisdiction of the Council
to handle the matter presented by the applicant, he shall file a pre-
liminary objection setting out the basis of the objection.

(4) If a preliminary objection has been filed, the Council, after
hearing the parties, shall decide the question as a preliminary issue

119
162 ICAO COUNCIL (DISS. OP. MOROZOV)

before any further steps are taken under these Rules.” (Emphasis
added.)

Thus a preliminary objection to the jurisdiction is only a starting point
for the special procedure which should be concluded by a decision on the
question. It is beyond argument that the word “‘question” used in Article
5 means the question whether the Council has jurisdiction.

Furthermore, the word “‘decision” in Article 5 has the same meaning
as the word “decision” in Article 15 of the Rules. It is impossible to
conceive that Article 15 refers only to the final decision on the merits
of the dispute and not to the decision on the question of jurisdiction.
Therefore, the decision on the question of jurisdiction must include the
elements mentioned in Article 15.

In this connection, I would like to refer to the conclusion reached in
paragraph 18 of the Judgment:

“In consequence, the Court considers that for the purposes of
the jurisdictional clauses of the Treaties, final decisions of the Coun-
cil as to its competence should not be distinguished from final de-
cisions on the merits.”

What I should like to stress now is that the decision which is to be
taken by the Council in accordance with Article 5 after hearing the Par-
ties should include ail the elements enumerated in Article 15, and in parti-
cular:

“(2) The decision of the Council shall be in writing and shall
contain:

(iv) a summary of the proceedings;

(v) the conclusions of the Council together with its reasons for
reaching them;

(vil) a statement of the voting in Council showing whether the con-
clusions were unanimous or by a majority vote, and if by a
majority, giving the number of Members of the Council who
voted in favour of the conclusions and the number of those
who voted against or abstained.

(4) The decision of the Council shall be rendered at a meeting
of the Council called for that purpose which shall be held as soon
as practicable after the close of the proceedings.”

Instead of following this normal procedure, the ICAO Council has
in effect suggested that the “‘outcome”’ of its meeting held on 29 July
1971 in the form of the voting which then took place, should be treated
as a substitute for the decision which it was bound to take.

It should be pointed out that the word “‘decision” used in Article 5 of
the Rules is not equivalent for the word “voting”, just as the word

120
163 ICAO COUNCIL (DISS. OP. MOROZOV)

“question”, used in the same Article, is not equivalent for the word
“objections”.

A draft of the decision of the Council can be considered as the decision
only after voting, but the voting itself does’ not produce a decision (within
the meaning of Article 5 in combination with Article 15 of the Rules)
unless a draft of the decision (in written form) suggested by a member or
members of the Council, has been put to the vote.

In the case of Pakistan v. India in the ICAO Council, any member
or members of the Council who considered that the Council had jurisdic-
tion was under the obligation to present an appropriate draft. It was only
such a draft (or of course a draft of some other kind of decision) which
the President of the Council had a right to put to the vote.

The lack of reasons for the decision was another infringement of the
Rules. One could of course argue that the statements made in the course
of the debate may be viewed as such reasons. However a reader of these
statements is bound to find that they were conflicting and mutually
exclusive and therefore could hardly serve as a basis for reasoning by the
Council as a whole.

In this connection I should like to refer to a statement in the Judgment
(sub-para. (c), para. 18):

‘At the same time, many cases before the Court have shown that
although a decision on jurisdiction can never directly decide any
question of merits, the issues involved may be by no means divorced
from the merits. A jurisdictional decision may often have to touch
upon the latter or at least involve some consideration of them.”
(Emphasis added.)

This statement is correct, but unfortunately the reasoning in the Judg-
ment—in the section headed ‘Jurisdiction of the Council of ICAO to
entertain the merits of the case’’--is not in accord with it. Logically,
provisions which are valid for the deliberations on the question of juris-
diction in the court of appeal should be observed to the same extent by the
lower court when it is dealing with the question of jurisdiction.

1 am thus unable to agree with operative clause 2 of the Judgment and
T have expressed my reasons in this dissenting opinion, because to my
mind the questions to which I have drawn attention are important, both
for the settlement of the present case, and with a view to the due obser-
vance in the future by the ICAO Council of the provisions of the Chicago
Convention, the Transit Agreement, its Rules of Procedure and the Rules
for the Settlement of Differences, which is necessary to ensure confidence
in the judicial activity of the Council as a means of peaceful settlement of
disputes between member States of ICAO.

(Signed) Platon Morozov.
